                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROSEZINA WILLIAMS,                                  Case No. 4:19-cv-01145-KAW
                                   8                     Plaintiff,                          ORDER GRANTING PLAINTIFF'S
                                                                                             MOTION FOR LEAVE TO FILE A
                                   9              v.                                         MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,                                           Re: Dkt. No. 24
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On November 4, 2019, the parties filed a stipulation to provide Plaintiff with a second

                                  14   extension to file her motion for summary judgment. (Dkt. No. 20.) On November 5, 2019, the

                                  15   Court granted the stipulation and explicitly advised the parties that “[n]o further extensions from

                                  16   Plaintiff will be entertained.” (Dkt. No. 21 at 2.) Despite this proviso, on December 5, 2019, the

                                  17   parties filed a stipulation that would have provided Plaintiff with a third extension of time until

                                  18   January 5, 2019. (Dkt. No. 22.) On December 18, 2019, the Court denied the request, but gave

                                  19   Plaintiff until December 26, 2019 to file her motion for summary judgment. (Dkt. No. 23.)

                                  20   Plaintiff did not do so.

                                  21           On January 3, 2020, Plaintiff filed a motion for leave to file a motion for summary

                                  22   judgment. (Dkt. No. 24.) She concurrently filed the motion. (Dkt. No. 25.) No opposition to the

                                  23   motion for leave was filed.

                                  24           In seeking leave to file the untimely motion, counsel David P. Waggoner explained that he

                                  25   relied on the ECF email notification granting the November 4, 2019 stipulation, which “did not

                                  26   include the Court’s admonishment that no further extensions would be entertained.” (Decl. of

                                  27   David P. Waggoner, Dkt. No. 24-1 ¶ 9.) The email notification, however, includes only the docket

                                  28   text, which is not a valid substitute for reviewing the order that was filed by the Court. (See Dkt.
                                   1   No. 24-2.) Indeed, as counsel of record, Mr. Waggoner is responsible for reviewing the actual

                                   2   order, and acting in accordance with it to avoid unnecessary harm to his client.

                                   3          Nonetheless, while the Court is disappointed that Mr. Waggoner has not accepted

                                   4   responsibility for failing to read the November 5, 2019 order, the Court is sympathetic to Mr.

                                   5   Waggoner’s challenges regarding his mother’s health.1 For that reason, the Court GRANTS

                                   6   Plaintiff’s motion for leave to file the motion for summary judgment. Mr. Waggoner is advised

                                   7   that the failure to adhere to future deadlines in this case or others due to a misplaced reliance on

                                   8   ECF emails, in lieu of reviewing the Court’s orders, may result in adverse rulings, including

                                   9   dismissals for failure to prosecute.

                                  10          IT IS SO ORDERED.

                                  11   Dated: January 15, 2020
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The Court notes that it is unclear whether Mr. Waggoner traveled to Kentucky, as implied by the
                                       motion, as reference to actual travel is absent from the supporting declaration.
                                                                                          2
